           Case 2:21-cv-00213-KJD-BNW Document 19
                                               18 Filed 03/26/21
                                                        03/23/21 Page 1 of 3




 1   AMANDA L. IRELAND, ESQ.
     Nevada Bar No. 13155
 2   IRELAND LAW GROUP, LLC
     7854 West Sahara Ave.
 3   Las Vegas, Nevada 89117
     T: (702) 427-2110
 4   F: (702) 441-7637
     E: amanda@irelandlawgroup.com
 5   and
     GABRIEL L. GRASSO, ESQ.
 6   Nevada Bar No. 7358
     GABRIEL L. GRASSO, P.C.
 7   411 South 6th Street
     Las Vegas, NV 89101
 8   T: (702) 868-8866
     F: (702) 868-5778
 9   E: gabriel@grassodefense.com
     Attorneys for Defendants
10
                                UNITED STATES DISTRICT COURT
11
                                          DISTRICT OF NEVADA
12
       SARA KIM NGUYEN, individually,                      Case No.: 2:21-cv-00213-KJD-BNW
13
                             Plaintiff,
14
              vs.
15
       LANE F. SMITH, M.D., individually; SMITH            STIPULATION AND PROPOSED
16     SALON, LLC dba Chic La Vie, a Limited-              ORDER TO EXTEND TIME FOR
       Liability   Company;    SMITH     PLASTIC           DEFENDANT LANE F. SMITH, M.D.
17     SURGERY INSTITUTE, PC, a Professional               TO FILE HIS REPLY TO IN
       Corporation; SMITH PLASTIC SURGERY                  SUPPORT OF MOTION TO SEAL
18     BUILDING LLC, a Limited-Liability Company;          OR STRIKE
       ROE ENTITIES I – V, inclusive,                      (First Request)
19
                             Defendants.
20

21
            Defendant Lane F. Smith, M.D. (hereinafter “Dr. Smith”) by and through his counsel,
22   Amanda L. Ireland, Esq. and Gabriel L. Grasso, Esq., and Plaintiff, Sarah Kim Nguyen, by and

23   through her counsel of record Andre M. Lagomarsino, Esq. and Cory M. Ford, Esq., do hereby

24   agree and stipulate to an 14-day extension for Dr. Smith to file a Reply in Support of his Motion


                                                     1
           Case 2:21-cv-00213-KJD-BNW Document 19
                                               18 Filed 03/26/21
                                                        03/23/21 Page 2 of 3




 1
     to Seal Complaint, or in the Alternative, Motion to Strike Scandalous Immaterial Matter (Doc. 9)
 2   (“Motion to Seal or Strike”) from March 23, 2021 until April 6, 2021.
 3          The Complaint was filed on February 9, 2021, the Motion to Seal or Strike was filed on

 4   February 26, 2021, and a hearing on the Motion was set for May 6, 2021 at 10 am.

 5          This is Dr. Smith’s first request for an extension of the Motion to Seal or Strike Reply

     deadline, and is submitted pursuant to Local Rules IA 6-1, 6-2 and II 7-1.
 6
            The extension is requested based on agreements between counsel and for good cause. The
 7
     parties previously stipulated to extend the time for Plaintiff to respond to the Motion to Seal or
 8
     Strike from March 12th until March 22nd. (Doc. 13) The Stipulation was granted on March 15 th.
 9   (Doc. 14) The next day, March 16th, somewhat unexpectedly for defense counsel, Plaintiff filed
10   her Opposition. (Doc. 15)

11          Counsel for the parties participated in the Rule 26(f) conference on March 22, 2021,

     during which they agreed an extension for Dr. Smith’s Reply was appropriate as a matter of
12
     professional courtesy, as well as consistent with the parties’ interest in attempting informal
13
     settlement discussions prior to the hearing on the Motion to Seal or Strike.
14
     //
15
     //
16   //

17   //

18   //

     //
19
     //
20
     //
21
     //
22   //
23   //

24   //


                                                      2
           Case 2:21-cv-00213-KJD-BNW Document 19
                                               18 Filed 03/26/21
                                                        03/23/21 Page 3 of 3




 1
            Accordingly, Dr. Smith shall have up to and including April 6, 2021 to file his Reply in
 2   support of the Motion to Seal or Strike.
 3
     Dated this 22nd day of March 2021.                   Dated this 22nd day of March 2021.
 4
     IRELAND LAW GROUP, LLC                               LAGOMARSINO LAW
 5
          /s/ Amanda L. Ireland                                /s/ Andre M. Lagomarsino
 6   By: ______________________________                   By: ______________________________
     AMANDA L. IRELAND, ESQ.                              ANDRE M. LAGOMARSINO, ESQ.
 7   7854 West Sahara Ave.                                CORY M. FORD, ESQ.
     Las Vegas, Nevada 89117                              3005 W. Horizon Ridge Pkwy. #241
 8   Tel: (702) 427-2110                                  Henderson, Nevada 89052
     Fax: (702) 441-7637                                  aml@lagomarsinolaw.com
 9   amanda@irelandlawgroup.com                           cory@lagomarsinolaw.com
     GABRIEL L. GRASSO, ESQ.                              Phone: (702) 383-2864
10   GABRIEL L. GRASSO, P.C.                              Fax: (702) 383-0065
     Nevada Bar No. 7358
11   411 South 6th Street                                 Attorneys for Plaintiff
     Las Vegas, NV 89101
12   T: (702) 868-8866
     F: (702) 868-5778
13
     Attorneys for Defendants
14

15
                                           IT IS SO ORDERED:
16
                                           ______________________________________
17
                                           UNITED STATES MAGISTRATE JUDGE
18
                                            Dated: March ___,2021.
                                                   March 26,  2021
19

20

21

22

23

24


                                                      3
